DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	The amendment filed on January 5, 2021 has been entered.  Applicant has: amended claims 1, 6, 8, 13, 15 and 17; cancelled claims 9-10 and 14; and added claims 23-25.  Claims 1, 3, 5-8, 11-13 and 15-25 are now pending, have been examined and currently stand rejected.

Specification
Applicant’s specification lists several references which, allegedly, provide “numerous existing techniques [that] may be applied for configuring special-purpose circuitry or other structures effective for configuring and otherwise managing transactions on other operations as described herein without undue experimentation.”  Specification [0042].  It is unclear if applicant is attempting to incorporate these documents by reference, or if the listing of references in the specification was intended to be an information disclosure statement, or something else altogether.  Nevertheless, applicant is reminded that any subject matter disclosed within these references cannot be used as a basis of the claim. That is, "essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The “written description” requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate 
	Claim 25 recites “establishing M as a maximum exchange rate time less than 15 minutes, whereby said one or more time-critical cryptographic token transactions occur without said first recipient vetting regimen being completed upon said first qualified transaction participant until after said first qualified transaction participant finishes using said kiosk, wherein said first qualified transaction participant becomes a recipient only after leaving said kiosk and only after said first recipient vetting regimen upon said first qualified transaction participant is complete, and wherein said difference between start and end times of said KYC protocol defines a prolonged KYC vetting duration longer than one hour.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation as drafted for at least two reasons.  
	First, the limitation indicates that “said one or more time-critical cryptographic token transactions occur without said first recipient vetting regimen being completed upon said first qualified transaction participant until after said first qualified transaction participant finishes using said kiosk” (Emphasis added), however, Examiner is unable to locate any details/description as to how Applicant would determine that the first qualified transaction participant was finished using the kiosk, or how the claimed invention would prevent said first recipient vetting regimen from being completed while the first qualified transaction participant was still using the kiosk (e.g., is there a condition in the programming that prevents the first recipient vetting regimen from executing while a user is using the kiosk?).  While the specification, and the claims, appear to describe aspects of the invention in a chronological order, there is nothing in Applicant’s disclosure that describes or suggests that the first recipient vetting regimen would be prohibited from being completed if a user was still using the kiosk.  	Second, the limitation indicates that “wherein said first qualified transaction participant becomes a recipient only after leaving said kiosk and only after said first recipient vetting regimen upon Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 24-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 24 recites, in part, “establishing M as a maximum exchange rate time less than 15 minutes”.  This limitation is unclear because independent claim 6 indicates that “M was established as a maximum exchange rate time less than one hour and such that T < M”, accordingly, it is unclear whether Applicant is attempting to establish an additional maximum exchange rate, or if they are refining (i.e. further limiting) the maximum exchange rate described in independent claim 6, or something else 
	Claim 25 recites the limitation “said one or more time-critical cryptographic token transactions” as in “establishing M as a maximum exchange rate time less than 15 minutes, whereby said one or more time-critical cryptographic token transactions occur without said first recipient vetting regimen being completed upon said first qualified transaction participant until after said first qualified transaction participant finishes using said kiosk, […]” (Emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  The lack of antecedent basis also makes the claim unclear because it is unknown what Applicant is deeming to be a “time-critical cryptographic token transaction”.  For example, it is unclear if the entire process recited in claim 6 is the time-critical transaction, or if the obtaining a voltage configuration and dispensing a conditional response is the time-critical transaction, or something else altogether.  As best understood, “whereby said one or more time-critical cryptographic token transactions occur without said first recipient vetting regimen being completed upon said first qualified transaction participant until after said first qualified transaction participant finishes using said kiosk” means that the vetting regimen is only completed after the conditional 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3, 5-8, 11-13 and 15-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Under the 2019 PEG step 1 analysis, it is determined that the claims are directed to the statutory category of a process (claims 1, 3, 5, 20-22), a second, yet similar, process (claims 6-8, 11-13, 15-16 and 23-25), and a machine (claims 17-19).  Therefore, we proceed to step 2A, Prong 1. 
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Independent Claim 1 (i.e. the narrower method claim) is selected as being representative of the independent claims.  Claim 1 recites:
A method for enhancing security in one or more time-critical cryptographic token transactions by prolonging a recipient vetting thereof, the method comprising: 
prompting an identification of first and second digital assets at a first kiosk by invoking transistor-based circuitry configured to prompt said identification of said first and second digital assets at said first kiosk; 
presenting at said first kiosk first transient exchange rate information that indicates a first transient exchange ratio R1 between a first amount D1 of said first digital asset offered via said first kiosk and a transiently corresponding first amount D2 of said second digital asset to be obtained via said first kiosk by invoking transistor-based circuitry configured to present at said first kiosk said first transient exchange rate information that indicates said first transient exchange ratio R1 between said first amount D1 of said first digital asset offered via said first kiosk and said transiently corresponding first amount D2 of said second digital asset to be obtained via said first kiosk, wherein said first digital asset comprises a first cryptographic token, wherein said first transient exchange rate information established a remaining exchange rate time T within which said first transient exchange ratio R1 is applicable, and wherein said remaining exchange rate time T within which said first transient exchange ratio R1 is applicable and said first transient exchange rate information that indicates said first transient exchange ratio R1 between said first amount D1 of said first digital asset offered via said first kiosk and said transiently corresponding first amount D2 of said second digital asset to be obtained via said first kiosk are both simultaneously presented on a screen display of said first kiosk;
obtaining a voltage configuration manifesting said transiently corresponding first amount D2 of said second digital asset corresponding to cash received from a first user into a bill acceptor of said first kiosk by invoking transistor-based circuitry configured to receive said voltage configuration manifesting said transiently corresponding first amount D2 of said second digital asset from said bill acceptor;
associating one or more security codes with said first amount D1 of said first cryptographic token by invoking transistor-based circuitry configured to associate said one or more security codes with said first amount D1 of said first cryptographic token;
beginning a first recipient vetting regimen at a first start time by obtaining first recipient-qualifying information from said first user by invoking transistor-based circuitry configured to begin said first recipient vetting regimen at said first start time by obtaining said first recipient-qualifying information from said first user wherein said first user becomes a first qualified transaction participant by providing said first recipient-qualifying information;
dispensing to said first qualified transaction participant at said first kiosk as a conditional response to said qualified transaction participant acknowledging said transient exchange ratio R1 a physical voucher identifying said one or more security codes in association with said first amount D1 of said first cryptographic token as a first component of a first inchoate transaction by identifying a record that establishes said one or more security codes in association with said first amount D1 of said first cryptographic token by invoking transistor-based circuitry configured to dispense to said first qualified transaction participant at said first kiosk said physical voucher identifying said one or more security codes in association with said first amount D1 of said first cryptographic token as said first component of said first inchoate transaction by identifying said record that establishes said one or more security codes in association with said first amount D1 of said first cryptographic token;
completing said first recipient vetting regimen by receiving last recipient-qualifying information by invoking transistor-based circuitry configured to complete said first recipient vetting regimen at a first end time
transforming said first inchoate transaction into a completed transaction by authorizing a first transfer of at least a portion of said first amount D1 of said first digital asset to a cryptographic wallet and by recording said first transfer onto numerous cryptographic mining systems manifesting a public blockchain using said one or more security codes after completing said first recipient vetting regimen at said first end time by invoking transistor-based circuitry configured to transform said first inchoate transaction into said completed transaction by authorizing said first transfer of at least said portion of said first amount D1 of said first digital asset to said cryptographic wallet and by recording said first transfer onto numerous cryptographic mining systems manifesting said public blockchain after completing said first recipient vetting regimen at said first end time, wherein said first recipient vetting regimen includes obtaining additional recipient-qualifying information after obtaining said first recipient-qualifying information and before obtaining said last recipient-qualifying information, wherein a difference between said first start and end times define a prolonged first recipient vetting duration P>M, wherein M was established as a maximum exchange rate time less than 15 minutes and such that T<M, wherein said additional recipient-qualifying information includes a component of a know-your-customer (KYC) protocol and a component of an anti-money-laundering (AML) protocol, wherein a difference between start and end times of said KYC protocol defines a prolonged KYC vetting duration > M and longer than an hour, whereby said one or more time-critical cryptographic token transactions occur without a recipient using said kiosk and even without said first recipient vetting regimen being performed upon said first qualified transaction participant, and wherein said recipient is not said first qualified transaction participant.
Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear from the Specification (including the claim language) that claim 1 focuses on an abstract idea, and not on any improvement to technology and/or a technical field. 
	A determination that claim 1 recites a judicial exception to patent eligibility is consistent with office guidance and case law.  See e.g., 2019 PEG; FairWarning IP, LLC v. latric Systems, Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016) (concluding claims directed to "collecting and analyzing information to detect misuse and notifying a user when misuse is detected" to be mental processes within the abstract-idea category); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378-79 (Fed. Cir. 2017) (processing of payments is a fundamental economic practice); Prism Techs. LLC v. T-Mobile USA, Inc., 696 F. App'x 1014, 1016-18 (Fed. Cir. 2017) (unpublished) (holding ineligible claims directed to the 
	For the reasons discussed above, each limitation identified in the bolded portions seen above recites one or more judicial exceptions to patent-eligible subject matter under step 2A, prong 1, of the 2019 PEG.  It is further noted that adding one abstract idea to another abstract idea does not render the claim non abstract.  See RecogniCorp, 855 F.3d at 1327.  Furthermore, the performance of the one or more process steps using a generic computer component (e.g., transistor-based circuitry, a kiosk, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping. 	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 1 recites the additional elements of:  invoking transistor-based circuitry; a first kiosk comprising a bill acceptor and a screen display; and obtaining a voltage configuration manifesting said transiently corresponding first amount D2 of said second digital asset corresponding to cash received from a first user into a bill acceptor of said first kiosk by invoking transistor-based circuitry configured to receive said voltage configuration manifesting said transiently corresponding first amount D2 of said second digital asset from said bill acceptor.  The transistor-based circuitry and first kiosk are See MPEP 2106.05(f).  Furthermore, Examiner finds no indication in the Specification, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  In fact, the Specification states “[T]he detailed description that follows is represented largely in terms of processes and symbolic representations of operations by conventional computer components, including a processor, memory storage devices for the processor, connected display devices and input devices.”  Specification [0010].  Additionally, the “obtaining a voltage configuration” step is also recited at a high level of generality (i.e. as a general means of gathering data pertaining to the amount of currency input into the kiosk), and amounts to mere data gathering which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Independent claim 6 recites the additional elements of: invoking transistor-based circuitry; a first kiosk comprising a bill acceptor and a screen display; and obtaining a voltage configuration manifesting said transiently corresponding first amount D2 of said second digital asset corresponding to cash received from a first user into a bill acceptor of said first kiosk by invoking transistor-based circuitry configured to obtain said voltage configuration manifesting said transiently corresponding first amount D2 of said second digital asset from said bill acceptor.  Independent claim 17 See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of transistor-based circuitry and/or a first kiosk comprising a bill acceptor and a screen display amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For the “obtaining a voltage configuration” step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that the mere collection and receipt of data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner, as it is here.  For these reasons there is on inventive concept.
Therefore, claim 1 is rejected under 35 U.S.C. §101 and is not patent eligible.  Independent claims 6 and 17 recite similar subject matter to that found in claim 1, accordingly, the reasons and rational explained above would also be applicable to claims 6 and 17.  Dependent claims 3, 5, 7-8, 11-13, 15-16 and 18-25 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  Particularly, claims 3, 5, 8 and 20-22 further refine the vetting process; claims 11 and 13 further refine the vetting process and provide further details about completing the currency exchange; claims 12 and 23-25 further refine the currency exchange process; and claim 15 provides additional conditions to the currency exchange.  Accordingly, these additional recited limitations only refine the abstract idea further and do not add significantly more to the claims and they fail to cure the deficiencies of their parent claim(s).  Claims 7 and 16 describe details about transforming the cash into the voltage configuration, however, the transformation is recited at a high level of generality and merely describes extra-solution activity used in the “obtaining a voltage configuration” step (i.e. a data gathering step) described above.  Claims 18 and 19 further describe the generic computing components used to implement the abstract idea.  Accordingly, the dependent claims whether considered individually, or in combination with the other elements, fail to recite additional elements that integrate the exception into a practical application of the exception, and they also fail to recite additional elements that amount to an inventive concept.  Therefore, claims 1, 3, 5-8, 11-13 and 15-25 are rejected under 35 U.S.C. §101.

Response to Arguments
Interview Comments
	Applicant argues that it would be absurd to honor an exchange rate for a duration long enough to fully vet an individual, and that in stark contrast to the PTO's Interview Summary, the duration that it takes to vet an individual is longer than the duration for which an exchange ratio is applicable.  Amendment, pp. 14-15.  Whether it is, or is not absurd, to honor an exchange rate for a duration long enough to fully vet an individual is disputable business decision, however, this is what the claimed invention is describing.  That is, although the validity period for the exchange rate will be expired before the vetting is completed, the claimed invention still exchanges the transiently corresponding first amount D2 for the first amount D1 at the agreed upon exchange ratio R1.  Phrased differently, the claimed invention does not determine a second exchange ratio (e.g., R2) at the time the vetting is completed, rather, the claimed invention exchanges D2 for D1 at the agreed upon exchange ratio (i.e. the ration displayed to the user and acknowledged on the physical voucher).  Essentially the claimed invention allows a user a limited amount of time (i.e. time “M”) to deposit funds into the kiosk at a set exchange rate.  As long as the user deposits the funds before time “M” expires, which is indicated by T=0, the exchange rate displayed at the kiosk will be honored at the end of the vetting regimen.  
	If Applicant believes this interpretation is incorrect or inconsistent with the specification they are encouraged to either amend the claims so that they do not read on this interpretation and/or point out the specific areas of Applicant’s disclosure that do not support this interpretation.
Claim Rejections – 35 U.S.C. § 112(b)
	Claims 1, 3 and 5-22 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Applicant’s amendments have corrected the previously cited issues, Claim Rejections – 35 U.S.C. § 101 	Applicant argues that the 35 U.S.C. 101 rejection on claims 1, 6 and 17 is moot based on the current claim amendments.  Amendment, pp. 15-17.  Applicants argument, as best understood, appears to suggest that the claim(s) is/are patent eligible because it allows an unvetted individual a “time-critical opportunity to conduct a worth transaction.”  Id.  Examiner respectfully disagrees with applicant’s conclusion.  Applicant’s Specification identifies an issue where transactions involving unvetted individuals previously were not possible because these unvetted individuals could not be vetted fast enough to make such transaction viable.  Specification [0020].  Examiner acknowledges that the speed at which individuals are vetted could be a technical issue, however, there is no indication that the claimed invention reflects an improvement in technology (e.g., improving the computer/computing component to vet individuals faster) and/or a technical field (e.g., vetting individuals at a faster speed) or otherwise integrates the abstract idea into a “practical application” within the meaning of the 2019 PEG.  The claimed invention is not concerned with the speed at which individuals are vetted, rather, the claimed invention makes a business decision to honor an exchange ratio/rate throughout the entire vetting duration and to complete the transaction using the exchange ratio/rate when the vetting is finally completed.  Essentially, the claimed invention fails to address the identified issue and choses to make a business decision to extend the amount of time an exchange ratio/rate is honored in order to allow more time to vet a user.  Examiner contends that this, at best, indicates a new abstract, however, a claim to a new abstract idea is still an abstract idea.  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
	Applicant indicates that they are having difficulty determining how to evaluate what limits on the judicial exception will collectively constitute "meaningful limits."  Amendment, p. 17.  Applicant is directed to the October 2019 Patent Eligibility Guidance Update which provides examples of what types October 2019 Update: Subject Matter Eligibility (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf).  Additional resources and examples are also available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.  
	For the above reasons, and those set forth in the 35 U.S.C. § 101 rejection, seen above, all claims remain rejected under 35 U.S.C. § 101.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Forzley et al. (US 2017/0116608 A1) discloses where a payment processor receives currency information and identification information. The currency information comprising a payer fiat-currency and a payee fiat-currency, and identification information comprising information verifying the identify of a payer and a payee. The payment processor utilizes the currency information and the identification information to determine a transaction restriction level. The payment processor verifies that the identification information meets a threshold for the transaction restriction level. The payment processor receives payment in the payer fiat-currency and initiates a transaction to convert the payer fiat-currency amount into a crypto-currency amount. The payment processor converts the crypto-currency amount into the payee fiat-currency and initiates a transfer of the payee fiat-currency amount to the payee.  Forzley [0010].
Geller et al. (US 2014/0304156 A1) discloses a gold and precious metal buying machine and method that exchanges gold and/or other precious metals for credit/cash at a determined exchange rate.  Geller Abstract; [0021]; [0046]; [0067]; Fig. 6A-6D.  In some embodiments, a background check is performed on the user participating in the exchange as a condition of the exchange being completed.  Geller [0067]; Fig. 6A-6D.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        April 8, 2021

/STEVEN S KIM/Primary Examiner, Art Unit 3685